.JUDGE BENNETT
delivered the opinion op the court.
The appellant and Ep Hicks were indicted in the Knott Circuit Court, charged with the crime of unlawfully, willfully, feloniously and maliciously burning the dwelling-house of I). 0. Gibson, which dwelling was then occupied by said Gibson as a residence; that the said burning vvas effected by firing the public school-house in ■school district No. 1, the appellant and Hicks knowing at the time of the firing the school-house it was so near the said dwelling-house that it would be burned by the firing of the school-house.
Bishop, in second volume of his Criminal Law, section 16, says that “ a man is presumed to intend the natural and probable consequences of his own voluntary act. If, therefore, one kindles a fire in a stack, situated so that it is likely to communicate, and communicates in fact, to ■an adjoining building, he is chargeable with burning the building. And for a still stronger reason, if he applies the torch to his own house, intending to burn his neighbor’s also, and the neighbor’s is burned, he commits this offense.”
The indictment charges that the appellant and Hicks ;set fire to the school-house with the intention of burning *315the dwelling-house, and the latter was burned. The proof clearly sustains the allegations of the indictment and the instructions conform to the rule supra. The judgment is affirmed.